DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.

Status of Claims
Claims 1-2 are amended. Claims 1-9 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amendments have not fully addressed the issues raised in the previous action. These rejections are accordingly maintained.

Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 1, Applicant asserts that the cited prior art does not teach the limitations of the claim, because, "Eisele never describes the operating lever being set up to allow the user to identify a new maximum speed without of the system first displaying the proposed new maximum speed as a starting point" (Remarks at pg. 7). Examiner, however, respectfully disagrees.
	For example, Eisele recites: "If no current speed limit exists, the operation of the longitudinal control function is performed as usual. 
With each setting option in the instrument cluster menu, the driver can, in a development of the present invention can select whether the set speed proposal or, if necessary, corrected by the differential speed setting rate proposal should be automatically accepted as the set speed, and for which the longitudinal control functions (ACC, cruise control, limiter) this shall be done. In addition, a maximum speed can be selected, which is then optionally applied on highways without a prescribed maximum speed as a set speed" (see p. 28-29). In other words, the operator can set a new maximum speed even when no current speed limit exists or is displayed.

Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, 

In particular, the claims repeatedly employ intended use language such that the claim is vague and indefinite as to the scope of the respective language. For example, the following language of claim is accordingly unclear as vaguely employing intended use language:
actuation of the operating element to identify the second new maximum speed
More specifically, while it is clear that an operating element is structurally configured to be actuated, it is unclear whether this language recited above is intended to affirmatively require specific performance by the operating element to "identify a second new maximum speed" or whether this language is deliberately articulated as an expression of intended use of such actuation. 
Moreover, the limitations recite circular and/or redundant steps as being performed by several different claim elements such that it is not clear what is performing which step, and further confusing the relationship between each claim element. For example, claim 1 recites: 
1) "the controller is configured to adjust the set maximum speed from a current maximum speed to a first new maximum speed …

2) "an operating element configured such that: … actuation of the operating element, when the automatic speed change request is not output, identifies a second new maximum speed …
wherein the controller is further configured to: … adjust the set maximum speed to the second new maximum speed in response to actuation of the operating element to identify the second new maximum speed."

Applicant’s arguments with respect to Examiner's rejections under 35 USC 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 1, Applicant asserts that the cited prior art does not teach the language of the claim, and in particular: "an operating element configured to be actuated by the driver to: … 
identify a second new maximum speed when the automatic speed change request is not output, 
wherein the controller is further configured to:
… adjust the set maximum speed to the second new maximum speed in response to actuation of the operating element to identify the second new maximum speed." (Remarks at pg. 8-9). Examiner, however, respectfully disagrees.
In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647. Moreover, this for purposes of this examination, this language is interpreted as follows: 
"an operating element configured to be actuated by the driver [intended to: … 
identify a second new maximum speed when the automatic speed change request is not output, 
wherein the controller is further configured to:
… adjust the set maximum speed to the second new maximum speed in response to actuation of the operating element to [intended to identify the second new maximum speed]]."
	Furthermore, 1) AAPA teaches an operating element configured to be actuated by a driver (AAPA: e.g. at least driver assistance system, speed regulation system, longitudinal regulation system, distance based longitudinal regulation system, speed regulation system, active cruise control, longitudinal guiding driver assistance system, speed restriction system, speed regulation system, request notification, deceleration strategy, see e.g. at least p. 3-9), [intended to: identify a second new maximum speed when the automatic speed change request is not output (AAPA: id., controlling vehicle speed by initiating automatic implementation of a deceleration strategy upon 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A longitudinally guiding driver assistance system of a motor vehicle, comprising:
a controller configured to regulate the speed of the motor vehicle based on a set maximum speed;
a detection system configured to identify an upcoming speed restriction, in response to which the controller is configured to adjust the set maximum speed from a current maximum speed to a first new maximum speed;
a notification system configured to output an automatic speed change request to a driver; and
an operating element configured such that:
actuation of the operating element, when the automatic speed change request is output, accepts the automatic speed change request, and 
actuation of the operating element, when the automatic speed change request is not output, identifies a second new maximum speed, 
wherein the controller is further configured to:
cause the notification system to output the automatic speed change request in response to the identification of the upcoming speed restriction,
automatically adjust, at a defined time and in response to acceptance of the automatic speed change request, the set maximum speed to the first new maximum speed, and 
adjust the set maximum speed to the second new maximum speed in response to actuation of the operating element to identify the second new maximum speed."

Intended use: The claims repeatedly employ intended use language such that the claim is vague and indefinite as to the scope of the respective language. For example, the following language is accordingly unclear:
actuation of the operating element to identify the second new maximum speed
In particular, although it is clear that an operating element is structurally configured to be actuated, it is unclear whether this language is intended to affirmatively require specific performance by the operating element to "identify a second new maximum speed" or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
The limitations recite circular and/or redundant steps as being performed by several different claim elements such that it is not clear what is performing which step, and further confusing the relationship between each claim element. For example, claim 1 recites: 
1) "the controller is configured to adjust the set maximum speed from a current maximum speed to a first new maximum speed … wherein the controller is further configured to: … automatically adjust, at a defined time 
2) "an operating element configured such that: … actuation of the operating element, when the automatic speed change request is not output, identifies a second new maximum speed … wherein the controller is further configured to: … adjust the set maximum speed to the second new maximum speed in response to actuation of the operating element to identify the second new maximum speed."
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading: "… adjust the set maximum speed to the second new maximum speed in response to actuation of the operation element [intended to identify the second new maximum speed]."
Claims 2 – 9 are further rejected as depending on this claim.

Claim 3 recites: "The longitudinally guiding driver assistance system as claimed in claim 1, wherein the controller is further configured to suppress the automatic speed change request when, prior to the output of the automatic speed change request, the operating element is detected as having been actuated to identify the second maximum speed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

"The longitudinally guiding driver assistance system as claimed in claim 1, wherein the controller is further configured to suppress the automatic speed change request when, prior to the output of the automatic speed change request, the operating element is detected as having been actuated [intended to identify the second maximum speed]."
Claims 7-9 are further rejected as depending on this claim.

Claim 4 recites: "The longitudinally guiding driver assistance system as claimed in claim 1, wherein the controller is further configured to:
suppress the automatic speed change request when the operating element is detected as having been actuated to identify the second maximum speed, and subsequently cause the output of the automatic speed change request after the detected actuation of the operating element to identify the second maximum speed is concluded."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:

suppress the automatic speed change request when the operating element is detected as having been actuated [intended to identify the second maximum speed], and subsequently cause the output of the automatic speed change request after the detected actuation of the operating element [intended to identify the second maximum speed is concluded]."
Claim 5 is further rejected as depending on this claim.

Claim 5 recites: "The longitudinally guiding driver assistance system as claimed in claim 4, wherein the automatic speed change request is output at a defined interval of time after the detected actuation of the operating element to identify the second maximum speed is concluded."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The longitudinally guiding driver assistance system as claimed in claim 4, wherein the automatic speed change request is output at a defined interval of time after the detected actuation of the operating element [intended to identify the second maximum speed is concluded]."

Claim 6 recites: "The longitudinally guiding driver assistance system as claimed in claim 1, wherein the controller is further configured to not adjust the set maximum speed to the first new maximum speed in response to the acceptance of the automatic speed change request, when the automatic speed change request is output contemporaneous with the actuation of the operating element to identify the second maximum speed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The longitudinally guiding driver assistance system as claimed in claim 1, wherein the controller is further configured to not adjust the set maximum speed to the first new maximum speed in response to the acceptance of the automatic speed change request, when the automatic speed change request is output contemporaneous with the actuation of the operating element [intended to identify the second maximum speed]."

Claim 7 recites: "The longitudinally guiding driver assistance system as claimed in claim 3, wherein the controller further is configured to subsequently cause the output of the automatic speed change request after the detected actuation of the operating element to identify the second maximum speed is concluded."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

"The longitudinally guiding driver assistance system as claimed in claim 3, wherein the controller further is configured to subsequently cause the output of the automatic speed change request after the detected actuation of the operating element [intended to identify the second maximum speed is concluded]."
Claim 8 is further rejected as depending on this claim.

Claim 8 recites: "The longitudinally guiding driver assistance system as claimed in claim 7, wherein the controller is further configured to not adjust the set maximum speed to the first new maximum speed in response to the acceptance of the automatic speed change request, when the automatic speed change request is output contemporaneous with the detected actuation of the operating element to identify the second maximum speed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The longitudinally guiding driver assistance system as claimed in claim 7, wherein the controller is further configured to not adjust the set maximum speed to the first new maximum speed in response to the acceptance of the automatic speed change [intended to identify the second maximum speed]."

Claim 9 recites: "The longitudinally guiding driver assistance system as claimed in claim 3, wherein the controller is further configured to not adjust the set maximum speed to the first new maximum speed in response to the acceptance of the automatic speed change request, when the automatic speed change request is output contemporaneous with the detected actuation of the operating element to identify the second maximum speed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The longitudinally guiding driver assistance system as claimed in claim 3, wherein the controller is further configured to not adjust the set maximum speed to the first new maximum speed in response to the acceptance of the automatic speed change request, when the automatic speed change request is output contemporaneous with the detected actuation of the operating element [intended to identify the second maximum speed]."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Eisele (DE 102007005245 A1. For purposes of this Examination, Examiner will refer to the English translation of this reference provided with this Office Action).

Regarding claim 1, AAPA discloses a longitudinally guiding driver assistance system of a motor vehicle (AAPA: see e.g. at least p. 4 – 9, teaching well known longitudinally guiding driver assistance systems), comprising:	a controller configured to regulate the speed of the motor vehicle based on a set maximum speed (AAPA: e.g. at least driver assistance systems, speed regulation systems, speed restriction system, longitudinally guiding driver assistance system, see e.g. at least p. 4-9, citing prior art including DE 10 2012 211 967 A1, DE 10 2008 018 421 A1, and DE 10 2014 215 673 A1, for controlling motor vehicle speed based upon permissible maximum speed);

an operating element (AAPA: e.g. at least driver assistance system, speed regulation system, longitudinal regulation system, distance based longitudinal regulation system, speed regulation system, active cruise control, longitudinal guiding driver assistance system, speed restriction system, speed regulation system, request notification, deceleration strategy, see e.g. at least p. 3-9), configured such that:: 
actuation of the operating element, when the automatic speed change request is output, accepts the automatic speed change request (id., controlling vehicle speed by initiating automatic implementation of a deceleration strategy upon identification of an upcoming event that requires a speed reduction, output of a request notification at a 
actuation of the operating element, when the automatic speed change request is not output identifies a second new maximum speed (AAPA: id.; see also e.g. at least p. 28-29, reciting: "If no current speed limit exists, the operation of the longitudinal control function is performed as usual. With each setting option in the instrument cluster menu, the driver can, in a development of the present invention can select whether the set speed proposal or, if necessary, corrected by the differential speed setting rate proposal should be automatically accepted as the set speed, and for which the longitudinal control functions (ACC, cruise control, limiter) this shall be done. In addition, a maximum speed can be selected, which is then optionally applied on highways without a prescribed maximum speed as a set speed");
wherein the controller (AAPA: e.g. at least driver assistance systems, speed regulation systems, speed restriction system, longitudinally guiding driver assistance system, see e.g. at least p. 4-9, citing prior art including DE 10 2012 211 967 A1, DE 10 2008 018 421 A1, and DE 10 2014 215 673 A1, for controlling motor vehicle speed based upon permissible maximum speed) is further configured to:
cause the notification system to output the automatic speed change request in response to the identification of the upcoming speed restriction (AAPA: id., reciting that if an upcoming event which requires a speed reduction is identified, and, at a defined time before reaching the event, outputs a request notification to the driver for permitting the automatic implementation of the deceleration strategy); or

adjust the set maximum speed to the second new maximum speed in response to actuation of the operation element intended to identify the second new maximum speed (id.). 
Additionally, Eisele teaches limitations not expressly disclosed by AAPA including namely: [an operating element configured such that: actuation of the operating element when the automatic speed change request is output, accepts an automatic speed change request, and actuation of the operating element, when the automatic speed change request is not output identifies a second new maximum speed] (Eisele: see e.g. at least p. 16, 23, 26-35, cl. 1, 8, 20-25, wherein a target setting of the driver assistance system is configured to alternatively output, set and update a new maximum speed based on iterative traffic information, be manually set and/or adjusted by a driver, and/or be limited to a maximum permissible speed wherein the speed limit is not otherwise provided);
[a controller configured to] adjust a set maximum speed to the second new maximum speed in response to actuation of the operating element [intended to identify 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of AAPA by configuring an operating element such that: actuation of the operating element when the automatic speed change request is output, accepts an automatic speed change request, and actuation of the operating element, when the automatic speed change request is not output identifies a second new maximum speed, wherein the controller is further configured to: adjust the set maximum speed to the second new maximum speed in response to actuation of the operating element intended to identify the second new maximum speed as taught by Eisel in order to further develop a method and/or driver assistance system (DAS) such that the DAS is made intuitive and easier to use, thus improving a driver’s user experience, while increasing driving safety of the vehicle and the general public (Eisele: see e.g. at least p. 10). 

Regarding claim 2, Modified AAPA teaches that the defined time is before the upcoming speed restriction is reached (AAPA: see e.g. at least p. 7, 9).

Regarding claim 3, Modified AAPA teaches that the controller is further configured to suppress the automatic speed change request when, prior to the output of the automatic speed change request, the operating element is detected as having been actuated [intended to identify the second maximum speed] (Eisele: see e.g. at least p. 24, 36; with actuation of a control element (e.g. an operating lever), canceling display of 

Regarding claim 4, Modified AAPA teaches that the controller is further configured to: suppress the automatic speed change request when the operating element is detected as having been actuated [intended to identify the second maximum speed], and subsequently cause the output of the automatic speed change request after the detected actuation of the operating element [intended to identify the second maximum speed is concluded] (Eisele: see e.g. at least p. 24, 36, cl. 7, 13).
 
Regarding claim 5, Modified AAPA teaches that the automatic speed change request is output at a defined interval of time after the detected actuation of the operating element [intended to identify the second maximum speed is concluded] (Eisele: see e.g. at least p. 24, 36, cl. 7, 13).

Regarding claim 6, Modified AAPA teaches that the controller is further configured to not adjust the set maximum speed to the first new maximum speed in response to the acceptance of the automatic speed change request, when the automatic speed change request is output contemporaneous with the actuation of the operating element [intended to identify the second maximum speed] (Eisele: see e.g. at least p. 24, 26, 36, 49, cl. 7, 13).

claim 7, Modified AAPA teaches that the controller is further configured to subsequently cause the output of the automatic speed change request after the detected actuation of the operating element [intended to identify the second maximum speed is concluded] (Eisele: see e.g. at least p. 24, 36, cl. 7, 13).
 
Regarding claim 8, Modified AAPA teaches that the controller is further configured to not adjust the set maximum speed to the first new maximum speed in response to the acceptance of the automatic speed change request, when the automatic speed change request is output contemporaneous with the detected actuation of the operating element [intended to identify the second maximum speed] (Eisele: see e.g. at least p. 24, 26, 36, 49, cl. 7, 13).

Regarding claim 9 Modified AAPA teaches the controller is further configured to not adjust the set maximum speed to the first new maximum speed in response to the acceptance of the automatic speed change request, when the automatic speed change request is output contemporaneous with the detected actuation of the operating element [intended to identify the second maximum speed] (Eisele: see e.g. at least p. 24, 26, 36, 49, cl. 7, 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662